Citation Nr: 1512710	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  09-30 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for status post lumbar microdiskectomy at L4-5 for herniated nucleus pulpous at L4-5 prior to February 18, 2010, and from May 1, 2010, to February 26, 2013.

2.  Entitlement to an evaluation in excess of 20 percent for status post lumbar microdiskectomy at L4-5 for herniated nucleus pulpous at L4-5 on or after February 27, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1990 to July 1994 and from March 1995 to February 2001.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over the case was subsequently transferred to the RO in Columbia, South Carolina.

The Veteran requested a hearing before the Board at the RO in his July 2009 substantive appeal; however, the record reflects that he cancelled his hearing request and has not requested another hearing since that time.  See September 2009 written submission.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2014).

In December 2012, the Board denied the Veteran's claim for education benefits in a separately docketed decision and remanded the increased evaluation claim for further development.  The case has since been returned to the Board for appellate review.

In addition, the RO granted a temporary total evaluation based on surgical treatment necessitating convalescence in a September 2010 rating decision for lumbar spine surgery.  The RO extended the temporary total evaluation in a September 2011 rating decision (both contained in Virtual VA).  In a March 2013 rating decision, the RO increased the evaluation for the lumbar spine disability to 20 percent, effective from February 27, 2013.  Nevertheless, as these evaluations do not represent the highest possible benefit, the issues remains in appellate status as recharacterized above and reflect the period during which the Veteran was provided the temporary total evaluation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims files contain additional documents relevant to the present appeal, including VA treatment records, some of which were considered by the Agency of Original Jurisdiction (AOJ) in relation to the claim on appeal.  See March 2013 supplemental statement of the case (SSOC).  On remand, the AOJ will have the opportunity to review the contents of both the electronic and paper files in relation to the claim on appeal.

The VBMS electronic claims file and the VACOLS database show that the Veteran filed a July 2014 notice of disagreement to a May 2014 RO decision; however, the nature of the Veteran's disagreement is unclear from the record before the Board.  The corresponding notice of disagreement is not contained in the record before the Board.  Therefore, the Board is unable to take action on the claim(s) at this time and directs this matter to the AOJ for appropriate action.

In addition, the Veteran has requested that his former spouse be removed as a dependent from his VA compensation benefits award.  He also appears to have raised new issues in addition to the increased evaluation issue on appeal and separate issues which may be in appellate status.  See January 2015 and March 2015 written submissions contained in VBMS.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.

The Veteran was most recently provided a VA examination in connection with this claim in February 2013.  The examiner noted that the Veteran had lumbar radiculopathy from 2008 to 2010.  He further stated that the radiculopathy was treated with an operation in 2010, and the Veteran had no signs of radiculopathy or any other nerve damage to his lower extremities now.

An April 2013 private treatment record from the Southeastern Spine Institute shows that the Veteran reported that he had numbness in the right third, fourth, and fifth toes which started the month prior, as well as subjective bilateral lower extremity weakness and radiating pain.

Based on the foregoing, the Board finds that a more recent examination would be helpful to ascertain the current severity and manifestations of the Veteran's service-connected disability in this case.  The examiner will also be able to provide a more complete opinion regarding any neurological manifestations of the lumbar spine disability present at any time during the appeal period as part of this examination report.

In addition, there may be outstanding and relevant documents not associated with the record before the Board.  Specifically, the VBMS electronic claims file shows that a temporary file was created by the RO to adjudicate pending claims.  Any temporary file should be associated with the Veteran's permanent claims file prior to Board review of the issue on appeal to ensure that there is a complete record upon which to decide the claim.

Finally, updated VA treatment records have been added to the electronic claims files since the AOJ's most recent readjudication of this claim.  See March 2013 SSOC (considering VA treatment records through October 2012).  On remand, the AOJ should ensure that updated treatment records have been obtained and reviewed in relation to the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any temporary file with the Veteran's permanent claims file.  See May 2014 rating decision note in VBMS electronic claims file.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any additional records from the Southeastern Spine Institute.

The AOJ should also obtain any outstanding and relevant VA treatment records for the lumbar spine disability, including records dated from January 2010 to the present.  
In this regard, a February 2013 note in the paper claims file indicates that treatment records from January 2010 to October 2012 were obtained and uploaded into the Virtual VA electronic claims file; however, there does not appear to be a corresponding entry for these records.  On remand, the AOJ should confirm that all relevant treatment records for the lumbar spine disability are included in either the paper or electronic claims files.

3.  After completing the above actions, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected status post lumbar microdiskectomy at L4-5 for herniated nucleus pulpous at L4-5.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the paper and electronic claims files.

The examiner should comment on the severity of the Veteran's lumbar spine disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should provide the range of motion of the lumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify and describe any neurological manifestations of the service-connected lumbar spine disability.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

In addition, the examiner should address whether any findings in the VA and private treatment records prior to the current VA examination, but during the appeal period (beginning around January 2006), represent neurological manifestations of the service-connected lumbar spine disability.  If so, the examiner should identify and describe the neurological manifestations, even if they later resolved through surgery or otherwise.  The examiner is directed to the December 2012 Board remand for references to some relevant records contained in the paper claims file up until that time.  See also, e.g., April 2013 private treatment record (reporting recent onset of numbness in the right third, fourth, and fifth toes).

If the examiner is unable to distinguish between the symptoms associated with the service-connected lumbar spine disability and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's paper and electronic claims files, or in the alternative, the paper and electronic claims files, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ based on review of the entire paper and VBMS and Virtual VA electronic claims files.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

